      Case 5:20-cv-00023 Document 9 Filed on 05/21/20 in TXSD Page 1 of 2
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 21, 2020
                      UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
      Plaintiff,                            §
                                            §
V.                                          §        CIVIL ACTION NO. 5:20-CV-23
                                            §
2.9449 ACRES OF LAND, MORE OR               §
LESS and ANTONIO J. MEDINA, JR.             §
                                            §
      Defendants.                           §

                                         ORDER
      On May 21, 2020, the Court conducted the Initial Pretrial and Scheduling
Conference in this matter. Defendant Antonio J. Medina, Jr. (“Mr. Medina”), who is
unrepresented by counsel, appeared telephonically for the conference. Mr. Medina
previously conferred with counsel for the United States of America (“United States”) and
participated in the drafting of the Joint Discovery/Case Management Plan (Dkt. No. 8)
in preparation for the May 21, 2020 Initial Pretrial and Scheduling Conference. (Id.).
      The parties asserted in the Joint Discovery/Case Management Plan, and
confirmed at the initial pretrial and scheduling conference, that discovery is not
necessary in this case. (Id. at 2–3). Defendant does not oppose Plaintiff’s motion for an
order of immediate possession (Dkt. No. 7), and the sole remaining disputed issue in this
matter is the amount of just compensation. Based on the foregoing, the Court finds that
discovery is unnecessary at this time.
      In light of the information provided in the Joint Discovery/Case Management Plan
(Dkt. No. 8) and at the initial scheduling and pretrial conference (Min. Entry dated May
21, 2020), the Court finds good cause to postpone setting Rule 16(b)(3)(A) deadlines in
this case until after the parties have had an opportunity to further discuss a mutually
agreed resolution of this matter.
        Case 5:20-cv-00023 Document 9 Filed on 05/21/20 in TXSD Page 2 of 2




        Accordingly, the Court SETS a telephonic status conference for June 23, 2020, at
11:00 a.m.1 In the event this matter is not resolved prior to the status conference, the
Court intends to discuss the setting of deadlines and entry of a scheduling order at that
time.
        It is so ORDERED.
        SIGNED on May 21, 2020.



                                                            John A. Kazen
                                                            United States Magistrate Judge




        1 The Plaintiff shall initiate a conference call with all parties, and then place a call to the Court at

(956) 790-1757, after all parties have been connected to the phone call. It is each participant’s obligation to
insure they have a clear telephone connection and that they can communicate clearly with the Court during
the hearing. To this end, each participant should endeavor to be on a landline telephone and not a cellular
telephone. If any participant has a poor telephone connection that interferes with the Court’s ability to
conduct the hearing, the Court may recess the hearing and order the participant with the poor telephone
connection to attend the hearing in person at a future date.

2/2
